Case: 1:20-cv-07207 Document #: 1-1 Filed: 12/05/20 Page 1 of 2 PagelD #:6

 

UNITED STATES DISTRICT COURT
FOR THE NORTHER DISTRICT OF ILLINOIS

EASTERN DIVISION
CHRISTOPHER O. McNIGHT, )
)
Plaintiff, ) No: 20 CV 7207
)
vs. )
) JURY DEMAND

VANTAGE SPECIALTY CHEMICALS, INC., )

)
Defendant. )

PLAINTIFF’S EXHIBIT A
se: 1: - : 1-1 Filed: 12/05/20 Page 2 of 2 PagelD #:7
cot rams (tim CASE: 1:20-cv-07207 Document #: 1-1

 

 

 

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented Ta = Agency(ies) Charge Nos):
This form is affected by the eey Act of 1974. See a rae eetaey Act [| FEPA
Seentaneicoer iceman bf compe [x] BEoc 846-2020-10434
iinois Department Of Human Rights and EEOC
j Stats or local Agency, F any
Name findicate Mr, Ms, Mrs.) Home Phone finc!. Area Code) Data of Birth
Christopher O. McKnight | (224) 623-5620 1979
Street Address City, State and ZIP Code

10298 W illinois Ave, Beach Park, IL 60099

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That ! Believe
Discriminated Against Me or Others. Uf more than two, list under PARTICULARS beiow.)

 

 

 

 

Name No. Employees. Members Phone No. finctude Area Code)
VANTAGE SPECIALTY CHEMICALS $00 or More (847) 244-3410
Street Address City, Stete and ZIP Code

3938 Porret Drive, Gurnee, IL 60031

 

 

 

 

 

Name No. Employees, Members Phone No. finclude Area Code)

Street Address City, State and ZIP Code

DISCRIMINATION BASED ON [Check appropriate box{es)} DATE(S) DISCRIMINATION TOOK PLACE
Earfest Latest

[x] RACE [] COLOR C ] SEX [] RELIGION ["] NATIONAL ORIGIN 02-14-2020

[J RETALIATION [] AGE [| DISABILITY T] GENETIC INFORMATION
an OTHER (Speoify [_] conriune action

 

 

THE PARTICULARS ARE (ff additional paper is needed, attach extra shaet{s)): :
{ began my employment with Respondent in or around February 2018. My current position is
Chemical Operator. During my employment with Respondent, | was subjected to different terms and
conditions of employment, including, but not limited to, being assigned as a Floater. In or around
September 2019, | applied for promotions, which f was not selected for.

i believe | have been discriminated against because of my race, Black, in violation of Title Vil of the
Civil Rights Act of 1964, as amended.

 

 

 

 

 

 

! want this charge filed with both the EEOC amt the State or focal Agency. if any. { NOTARY — When necessary for State and Local Agency Requirements:
wi advise the agencies if | change my address or phone number and f wilt
Cooperate fully with them in the procassing of my charge in accordance with their
Procedures. | swear or affirm that ! have read the above charge and that itis tue
| declare under penalty of perjury that the above is true and correct. the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT
: SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
X 2-/S- 2a X haga. LIke 2 | Vint. say you)
>
Date Charging Party Signatur’”

 

 

 
